Citation Nr: 1629402	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for the service-connected residuals of a gunshot wound to the left shoulder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), that continued a 30 percent disability rating for the Veteran's service-connected left shoulder disability.  

The Veteran appealed the October 2014 Board decision to the Court, and the Court issued a December 2015 memorandum decision vacating that Board decision and remanding the appealed claim for additional Board review.  The Court then also found that the issue of entitlement to TDIU had been reasonably raised by the record.  The Court has held that TDIU may be part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU is now also before the Board for review.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Development is regrettably required before the Board may adjudicate the appealed claims, necessitating remand as discussed below.  

Review of the Veteran's service records reveals that the Veteran suffered a gunshot wound to the left shoulder with fracture of the left scapular acromion process.  The evidence does not reveal the fracture was comminuted.

The last evidence of treatment in the claims file is dated in March 2013, and the  last VA examination was conducted in October 2013.  As the current status of the Veteran's disability is unclear, updated treatment records should be obtained and a current examination scheduled.

Additionally, the Court has determined that TDIU claim was reasonably raised pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The Veteran testified at his March 2011 hearing that he had to retire from his work in electrical maintenance because he could no longer perform the work due to "my disability and my neck and my shoulder," since the work required climbing, lifting, pulling, and carrying.  (Hearing transcript, p. 5.)  The Board notes the Veteran's only service-connected disability is the residuals of gunshot wound of left shoulder.   

The reasons the Veteran gave in this testimony for having to retire suggests that the Veteran may have achieved disability status due to other disabilities in addition to his residuals of a gunshot wound to the left shoulder.  Accordingly, the Veteran should be asked whether he received disability benefits from the Social Security Administration (SSA) and if so, such records should be requested.  

Additionally, appropriate notice pursuant to the Veterans Claims Assistance        Act (VCAA) concerning a claim for TDIU should be provided, and the Veteran asked to complete a VA Form 21-8940 to obtain relevant income, education, and employment information.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA that advises the Veteran what is needed to substantiate a claim for TDIU.  The Veteran should also be asked to fully complete a    VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have recently treated him for his left shoulder disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since March 2013.  If any requested records are unavailable, the Veteran should     be notified of such. 

3.  Ask the Veteran whether he has applied for or received Social Security Administration (SSA) disability benefits.  If so, please request SSA records including all medical records.  All requests and responses received should be documented in the record.  

4.  Thereafter, the Veteran should be afforded a shoulder   and muscle injury examination.  The examiner should review the claims file in conjunction with the examination.  Any necessary tests and studies should be performed.  All symptomatology associated with the residuals of gunshot wound of the left shoulder with fractured acromion process should be identified.  The examiner should specifically differentiate, to the extent possible, left upper extremity symptomatology related solely to nonservice connected conditions, such as cervical spine disability.  

The examiner should also provide an assessment of the extent to which Veteran's service-connected residuals     of a gunshot wound to the left shoulder with fracture       of acromion process affects the Veteran's capacity to engage in work or work-like activities.  This assessment should be provided without consideration of the Veteran's age or his disabilities which are not service-connected.  

5.  After the development requested above as well as    any additional development deemed necessary has been completed, the record should again be reviewed, to include adjudication of the claim for TDIU.  If the benefits sought on appeal remain denied, then the   Veteran and his representative should be furnished 
with a supplemental statement of the case, that includes pertinent regulations governing TDIU, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

